Exhibit 10.6
 


SUPPLEMENTAL INDENTURE
 
This SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) is dated as of
December 3, 2012, among BERRY PLASTICS GROUP, INC. (the “New Guarantor”), a
Delaware corporation and the parent of BERRY PLASTICS CORPORATION (the
“Company”), the Company and U.S. BANK NATIONAL ASSOCIATION (successor to Wells
Fargo Bank National Association), as trustee under the indenture referred to
below (the “Trustee”).
 
                                  W I T N E S S E T H :
 
WHEREAS, the Company (as successor to Covalence Specialty Materials Corp.) and
certain Guarantors have heretofore executed and delivered to the Trustee an
indenture (as amended, supplemented or otherwise modified from time to time, the
“Indenture”) dated as of February 16, 2006, providing for the issuance of 10¼%
Senior Subordinated Notes due 2016 (the “Securities”) in the aggregate principal
amount of $265,000,000;
 
WHEREAS, the New Guarantor is not under any obligation to guarantee any of the
Company’s Obligations under the Securities or the Indenture but desires to
guarantee unconditionally all the Company’s Obligations under the Securities and
the Indenture pursuant to a guarantee on the terms and conditions set forth
herein so that the Company may satisfy its obligations under Section 4.02 of the
Indenture by furnishing financial information relating to the New Guarantor; and
 
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee and the Company
are authorized to execute and deliver this Supplemental Indenture;
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantor,
the Company and the Trustee mutually covenant and agree for the equal and
ratable benefit of the holders of the Securities as follows:
 
1.           Defined Terms.  As used in this Supplemental Indenture, terms
defined in the Indenture or in the preamble or recital hereto are used herein as
therein defined, except that the term “Holders” in this Supplemental Indenture
shall refer to the term “Holders” as defined in the Indenture and the Trustee
acting on behalf of and for the benefit of such Holders.  The words “herein,”
“hereof” and “hereby” and other words of similar import used in this
Supplemental Indenture refer to this Supplemental Indenture as a whole and not
to any particular section hereof.  In addition, the following terms have the
following meanings in this Supplemental Indenture:
 
“Designated Subject Senior Indebtedness” means all guarantees and other
obligations of the New Guarantor in respect of Designated Senior Indebtedness.
 
“Subject Pari Passu Indebtedness” means any Indebtedness of the New Guarantor
which ranks pari passu in right of payment to the New Guarantor’s guarantee
herein.
 
“Subject Senior Indebtedness” means all guarantees and other obligations of the
New Guarantor in respect of Senior Indebtedness.
 
“Subject Subordinated Indebtedness” means any Indebtedness of the New Guarantor
which is by its terms subordinated in right of payment to the New Guarantor’s
guarantee herein.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Guarantee.  (a) The New Guarantor hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, to
each Holder, the Trustee and their successors and assigns (i) the full and
punctual payment when due, whether at Stated Maturity, by acceleration, by
redemption or otherwise, of all obligations of the Company under the Indenture
and the Securities, whether for payment of principal of, premium, if any, or
interest on in respect of the Securities and all other monetary obligations of
the Company under the Indenture and the Securities and (ii) the full and
punctual performance within applicable grace periods of all other obligations of
the Company whether for fees, expenses, indemnification or otherwise under the
Indenture and the Securities (all the foregoing being hereinafter collectively
called the “Guaranteed Obligations”).  The New Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed, in whole or in part, without
notice or further assent from the New Guarantor, and that no extension or
renewal of any Guaranteed Obligation shall release the obligations of the New
Guarantor hereunder.  The obligations of the New Guarantor hereunder shall be
joint and several with the Guarantees of the Guarantors.
 
(b)           The New Guarantor waives presentation to, demand of payment from
and protest to the Company of any of the Guaranteed Obligations and also waives
notice of protest for nonpayment.  The New Guarantor waives notice of any
default under the Securities or the Guaranteed Obligations.  The obligations of
the New Guarantor hereunder shall not be affected by (i) the failure of any
Holder or the Trustee to assert any claim or demand or to enforce any right or
remedy against the Company or any other Person under the Indenture, the
Securities or any other agreement or otherwise; (ii) any extension or renewal of
the Indenture, the Securities or any other agreement; (iii) any rescission,
waiver, amendment or modification of any of the terms or provisions of the
Indenture, the Securities or any other agreement; (iv) the release of any
security held by any Holder or the Trustee for the Guaranteed Obligations or any
Guarantor; or (v) the failure of any Holder or the Trustee to exercise any right
or remedy against any other guarantor of the Guaranteed Obligations.
 
(c)           The New Guarantor hereby waives any right to which it may be
entitled to have its obligations hereunder divided among itself and the
Guarantors, such that the New Guarantor’s obligations would be less than the
full amount claimed.  The New Guarantor hereby waives any right to which it may
be entitled to have the assets of the Company first be used and depleted as
payment of the Company’s or the New Guarantor’s obligations hereunder prior to
any amounts being claimed from or paid by the New Guarantor hereunder.  The New
Guarantor hereby waives any right to which it may be entitled to require that
the Company be sued prior to an action being initiated against the New
Guarantor.
 
(d)           The New Guarantor further agrees that its guarantee herein
constitutes a guarantee of payment, performance and compliance when due (and not
a guarantee of collection) and waives any right to require that any resort be
had by any Holder or the Trustee to any security held for payment of the
Guaranteed Obligations.
 
(e)           The New Guarantor’s guarantee herein is, to the extent and in the
manner set forth herein, subordinated and subject in right of payment to the
prior payment in full of the principal of and premium, if any, and interest on
all Subject Senior Indebtedness and is made subject to such provisions of this
Supplemental Indenture.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Except as expressly set forth in Section 8.01(b) of the Indenture,
the obligations of the New Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense of setoff, counterclaim, recoupment or termination
whatsoever or by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations or otherwise.  Without limiting the generality of the
foregoing, the obligations of the New Guarantor herein shall not be discharged
or impaired or otherwise affected by the failure of any Holder or the Trustee to
assert any claim or demand or to enforce any remedy under the Indenture or this
Supplemental Indenture, the Securities or any other agreement, by any waiver or
modification of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the obligations, or by any other act or thing
or omission or delay to do any other act or thing which may or might in any
manner or to any extent vary the risk of the New Guarantor or would otherwise
operate as a discharge of the New Guarantor as a matter of law or equity.
 
(g)           The New Guarantor agrees that its guarantee herein shall remain in
full force and effect until payment in full of all the Guaranteed Obligations,
subject to the terms of the Indenture and this Supplemental Indenture.  The New
Guarantor further agrees that its guarantee herein shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Guaranteed Obligation is
rescinded or must otherwise be restored by any Holder or the Trustee upon the
bankruptcy or reorganization of the Company or otherwise.
 
(h)           In furtherance of the foregoing and not in limitation of any other
right which any Holder or the Trustee has at law or in equity against the New
Guarantor by virtue hereof, upon the failure of the Company to pay the principal
of or interest on any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, by redemption or otherwise, or to
perform or comply with any other Guaranteed Obligation, the New Guarantor hereby
promises to and shall, upon receipt of written demand by the Trustee, forthwith
pay, or cause to be paid, in cash, to the Trustee an amount equal to the sum of
(i) the unpaid principal amount of such Guaranteed Obligations, (ii) accrued and
unpaid interest on such Guaranteed Obligations (but only to the extent not
prohibited by applicable law) and (iii) all other monetary obligations of the
Company to the Trustee.
 
(i)           The New Guarantor agrees that it shall not be entitled to any
right of subrogation in relation to the Holders in respect of any Guaranteed
Obligations guaranteed hereby until payment in full of all Guaranteed
Obligations and all obligations to which the Guaranteed Obligations are
subordinated as provided herein.  The New Guarantor further agrees that, as
between it, on the one hand, and the Holders and the Trustee, on the other hand,
(i) the maturity of the Guaranteed Obligations guaranteed hereby may be
accelerated as provided in Article 6 of the Indenture for the purposes of the
guarantee herein, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the Guaranteed Obligations guaranteed
hereby, and (ii) in the event of any declaration of acceleration of such
Guaranteed Obligations as provided in Article 6 of the Indenture, such
Guaranteed Obligations (whether or not due and payable) shall forthwith become
due and payable by the New Guarantor for the purposes of this Section 2.
 
 
 

--------------------------------------------------------------------------------

 
 
(j)           The New Guarantor also agrees to pay any and all costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by the
Trustee or any Holder in enforcing any rights under this Section 2.
 
(k)           Upon request of the Trustee, the New Guarantor shall execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of this
Supplemental Indenture.
 
(l)           For the avoidance of doubt, and except for the purposes of the
definition of “Permitted Junior Securities,” the New Guarantor shall not be a
“Guarantor” for purposes of and as defined in the Indenture and shall not be
subject to any of the obligations or agreements of a Guarantor thereunder.
 
3.           Subordination of the Guarantees.  (a) The New Guarantor agrees, and
each Holder by accepting a Security agrees, that the obligations of the New
Guarantor hereunder are subordinated in right of payment, to the extent and in
the manner provided in this Section 3, to the prior payment in full of all
existing and future Subject Senior Indebtedness and that the subordination is
for the benefit of and enforceable by the holders of such Subject Senior
Indebtedness.  The obligations hereunder with respect to the New Guarantor shall
in all respects rank pari passu in right of payment with all existing and future
Subject Pari Passu Indebtedness and shall rank senior in right of payment to all
existing and future Subject Subordinated Indebtedness; and only Indebtedness of
the New Guarantor that is Subject Senior Indebtedness shall rank senior to the
obligations of the New Guarantor hereunder in accordance with the provisions set
forth herein.  For purposes of this Section 3, the Indebtedness evidenced by the
Securities shall be deemed to include any Additional Interest payable pursuant
to the provisions set forth in the Securities and the Registration
Agreement.  All provisions of this Section 3 shall be subject to Section 3(p).
 
(b)           Upon any payment or distribution of the assets of the New
Guarantor to creditors upon a total or partial liquidation or a total or partial
dissolution of the New Guarantor or in a bankruptcy, reorganization, insolvency,
receivership or similar proceeding relating to the New Guarantor and its
properties:
 
(1)           holders of Subject Senior Indebtedness shall be entitled to
receive payment in full in cash of such Subject Senior Indebtedness (including
interest accruing after, or which would accrue but for, the commencement of any
such proceeding at the rate specified in the applicable Subject Senior
Indebtedness, whether or not a claim for such interest would be allowed) before
the Holders shall be entitled to receive any payment pursuant to any Guaranteed
Obligations from the New Guarantor; and
 
(2)           until the Subject Senior Indebtedness is paid in full in cash, any
payment or distribution to which the Holders would be entitled but for this
Section 3 shall be made to holders of such Subject Senior Indebtedness as their
interests may appear, except that the Holders may receive and retain Permitted
Junior Securities.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           The New Guarantor may not make any payment pursuant to any of the
Guaranteed Obligations or otherwise purchase, redeem or otherwise retire any
Securities (except that the Holders may receive and retain (i) Permitted Junior
Securities and (ii) payments made from the trust described under Article 8 of
the Indenture (collectively, “pay its Guarantee”) if:
 
             (1) a default in the payment of the principal of, premium, if any,
or interest on any Designated Subject Senior Indebtedness occurs and is
continuing or any other amount owing in respect of any Designated Subject Senior
Indebtedness is not paid when due, or
 
             (2) any other default on Designated Subject Senior Indebtedness
occurs and the maturity of such Designated Subject Senior Indebtedness is
accelerated in accordance with its terms,
 
unless, in either case, the default has been cured or waived and any such
acceleration has been rescinded or such Designated Subject Senior Indebtedness
has been paid in full in cash; provided, however, the New Guarantor may pay its
guarantee herein without regard to the foregoing if the New Guarantor and the
Trustee receive written notice approving such payment from the Representative of
the holders of such Designated Subject Senior Indebtedness with respect to which
either of the events set forth in clause (1) or (2) of this sentence has
occurred and is continuing.  During the continuance of any default (other than a
default described in clause (1) or (2) of the preceding sentence) with respect
to any Designated Subject Senior Indebtedness pursuant to which the maturity
thereof may be accelerated immediately without further notice (except such
notice as may be required to effect such acceleration) or the expiration of any
applicable grace periods, the New Guarantor may not pay its guarantee herein for
a period (a “Guarantee Payment Blockage Period”) commencing upon the receipt by
the Trustee (with a copy to the New Guarantor and the Company) of written notice
(a “Guarantee Blockage Notice”) of such default from the Representative of the
holders of such Designated Subject Senior Indebtedness specifying an election to
effect a Guarantee Payment Blockage Period and ending 179 days thereafter (or
earlier if such Guarantee Payment Blockage Period is terminated (i) by written
notice to the Trustee, the New Guarantor and the Company from the Person or
Persons who gave such Guarantee Blockage Notice; (ii) by repayment in full in
cash of such Designated Subject Senior Indebtedness; or (iii) because the
default giving rise to such Guarantee Blockage Notice is no longer
continuing).  Notwithstanding the provisions described in the immediately
preceding sentence (but subject to the provisions contained in the first
sentence of this Section 3(c) and in Section 3(b)(2)), unless the holders of
such Designated Subject Senior Indebtedness or the Representative of such
holders shall have accelerated the maturity of such Designated Subject Senior
Indebtedness or a payment default exists, the New Guarantor may resume payments
on its guarantee herein after the end of such Guarantee Payment Blockage Period
(including any missed payments).  Not more than one Guarantee Blockage Notice
may be given with respect to the New Guarantor in any consecutive 360-day
period, irrespective of the number of defaults with respect to Designated
Subject Senior Indebtedness during such period.  In no event, however, may the
total number of days during which any Guarantee Payment Blockage Period is in
effect exceed 179 days in the aggregate during any 360 consecutive day
period.  For purposes of this Section 3(c), no default or event of default that
existed or was continuing on the date of the commencement of any Guarantee
Payment Blockage Period with respect to the Designated Subject Senior
Indebtedness initiating such Guarantee Payment Blockage Period shall be, or be
made, the basis of the commencement of a subsequent Guarantee Payment Blockage
Period by the Representative of such Designated Subject Senior Indebtedness,
whether or not within a period of 360 consecutive days, unless such default or
event of default shall have been cured or waived for a period of not less than
90 consecutive days (it being understood that any subsequent action or any
breach of any financial covenants for a period commencing after the date of
commencement of such Guarantee Payment Blockage Period that, in either case,
would give rise to an event of default pursuant to any provision of the
Designated Subject Senior Indebtedness under which an event of default
previously existed or was continuing shall constitute a new event of default for
this purpose).
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           If payment of the Securities is accelerated because of an Event of
Default and a demand for payment is made on the New Guarantor pursuant to
Section 2, the Company, the New Guarantor or the Trustee (provided that the
Trustee shall have received written notice from the Company or the New
Guarantor, on which notice the Trustee shall be entitled to conclusively rely)
shall promptly notify the holders of Designated Subject Senior Indebtedness (or
the Representative of such holders) of such demand.
 
(e)           If a payment or distribution is made to the Holders that because
of this Section 3 should not have been made to them, the Holders who receive the
payment or distribution shall hold such payment or distribution in trust for
holders of Subject Senior Indebtedness and pay it over to them as their
respective interests may appear.
 
(f)           After all Subject Senior Indebtedness is paid in full and until
the Securities are paid in full in cash, the Holders shall be subrogated to the
rights of holders of Subject Senior Indebtedness to receive distributions
applicable to Subject Senior Indebtedness.  A distribution made under this
Section 3 to holders of Subject Senior Indebtedness which otherwise would have
been made to the Holders is not, as between the New Guarantor and the Holders, a
payment by the New Guarantor on Subject Senior Indebtedness.
 
(g)           This Section 3 defines the relative rights of the Holders and
holders of Subject Senior Indebtedness.  Nothing in this Indenture shall:
 
(i)           impair, as between the New Guarantor and the Holders, the
obligation of the New Guarantor which is absolute and unconditional, to make
payments with respect to the Guaranteed Obligations to the extent set forth in
Section 2; or
 
(ii)           prevent the Trustee or any Holder from exercising its available
remedies upon a default by the New Guarantor under its obligations with respect
to the Guaranteed Obligations, subject to the rights of holders of Subject
Senior Indebtedness to receive distributions otherwise payable to the Holders.
 
(h)           No right of any holder of Subject Senior Indebtedness to enforce
the subordination of the obligations of the New Guarantor hereunder shall be
impaired by any act or failure to act by the New Guarantor or by its failure to
comply with this Supplemental Indenture.
 
(i)           Notwithstanding Section 3(c), the Trustee or any Paying Agent may
continue to make payments on the Securities and shall not be charged with
knowledge of the existence of facts that would prohibit the making of any such
payments unless, not less than two Business Days prior to the date of such
payment, a Trust Officer of the Trustee receives written notice satisfactory to
it that payments may not be made under this Section 3.  The New Guarantor, the
Registrar or co-registrar, a Paying Agent, a Representative or a holder of
Subject Senior Indebtedness may give the notice; provided, however, that if an
issue of Subject Senior Indebtedness has a Representative, only the
Representative may give the notice.
 
 
 

--------------------------------------------------------------------------------

 
 
The Trustee in its individual or any other capacity may hold Subject Senior
Indebtedness with the same rights it would have if it were not Trustee.  The
Registrar and co-registrar and any Paying Agent may do the same with like
rights.  The Trustee shall be entitled to all the rights set forth in this
Section 3 with respect to any Subject Senior Indebtedness which may at any time
be held by it, to the same extent as any other holder of Subject Senior
Indebtedness; and nothing in Article 7 of the Indenture shall deprive the
Trustee of any of its rights as such holder.  Nothing in this Section 3 shall
apply to claims of, or payments to, the Trustee under or pursuant to Section
7.07 of the Indenture or any other Section of the Indenture or this Supplemental
Indenture.
 
(j)           Whenever a distribution is to be made or a notice given to holders
of Subject Senior Indebtedness, the distribution may be made and the notice
given to their Representative (if any).
 
(k)           The failure of the New Guarantor to make a payment on any of its
obligations by reason of any provision in this Section 3 shall not be construed
as preventing the occurrence of a default by the New Guarantor under such
obligations.  Nothing in this Section 3 shall have any effect on the right of
the Holders or the Trustee to make a demand for payment on the New Guarantor
pursuant to Section 2.
 
(l)           Upon any payment or distribution pursuant to this Section 3, the
Trustee and the Holders shall be entitled to rely (i) upon any order or decree
of a court of competent jurisdiction in which any proceedings of the nature
referred to in Section 3(b) are pending, (ii) upon a certificate of the
liquidating trustee or agent or other Person making such payment or distribution
to the Trustee or to the Holders or (iii) upon the Representatives for the
holders of Subject Senior Indebtedness for the purpose of ascertaining the
Persons entitled to participate in such payment or distribution, the holders of
Subject Senior Indebtedness, the amount thereof or payable thereon, the amount
or amounts paid or distributed thereon and all other facts pertinent thereto or
to this Section 3.  In the event that the Trustee determines, in good faith,
that evidence is required with respect to the right of any Person as a holder of
Subject Senior Indebtedness to participate in any payment or distribution
pursuant to this Section 3, the Trustee may request such Person to furnish
evidence to the reasonable satisfaction of the Trustee as to the amount of
Subject Senior Indebtedness held by such Person, the extent to which such Person
is entitled to participate in such payment or distribution and other facts
pertinent to the rights of such Person under this Section 3, and, if such
evidence is not furnished, the Trustee may defer any payment to such Person
pending judicial determination as to the right of such Person to receive such
payment.  The provisions of Sections 7.01 and 7.02 of the Indenture shall be
applicable to all actions or omissions of actions by the Trustee pursuant to
this Section 3.
 
(m)           Each Holder by accepting a Security authorizes and directs the
Trustee on his or her behalf to take such action as may be necessary or
appropriate to acknowledge or effectuate the subordination between the Holders
and the holders of Subject Senior Indebtedness as provided in this Section 3 and
appoints the Trustee as attorney-in-fact for any and all such purposes.
 
 
 

--------------------------------------------------------------------------------

 
 
(n)           The Trustee shall not be deemed to owe any fiduciary duty to the
holders of Subject Senior Indebtedness and shall not be liable to any such
holders if it shall mistakenly pay over or distribute to the Holders or the New
Guarantor or any other Person, money or assets to which any holders of Subject
Senior Indebtedness shall be entitled by virtue of this Section 3 or otherwise.
 
(o)           Each Holder by accepting a Security acknowledges and agrees that
the foregoing subordination provisions are, and are intended to be, an
inducement and a consideration to each holder of any Subject Senior
Indebtedness, whether such Subject Senior Indebtedness was created or acquired
before or after the issuance of the Securities, to acquire and continue to hold,
or to continue to hold, such Subject Senior Indebtedness and such holder of
Subject Senior Indebtedness shall be deemed conclusively to have relied on such
subordination provisions in acquiring and continuing to hold, or in continuing
to hold, such Subject Senior Indebtedness.
 
Without in any way limiting the generality of the foregoing paragraph, the
holders of Subject Senior Indebtedness may, at any time and from time to time,
without the consent of or notice to the Trustee or the Holders, without
incurring responsibility to the Trustee or the Holders and without impairing or
releasing the subordination provided in this Section 3 or the obligations
hereunder of the Holders to the holders of Subject Senior Indebtedness, do any
one or more of the following:  (i) change the manner, place or terms of payment
or extend the time of payment of, or renew or alter, Subject Senior
Indebtedness, or otherwise amend or supplement in any manner Subject Senior
Indebtedness, or any instrument evidencing the same or any agreement under which
Subject Senior Indebtedness is outstanding; (ii) sell, exchange, release or
otherwise deal with any property pledged, mortgaged or otherwise securing
Subject Senior Indebtedness; (iii) release any Person liable in any manner for
the payment or collection of Subject Senior Indebtedness; and (iv) exercise or
refrain from exercising any rights against the New Guarantor and any other
Person.
 
(p)           Notwithstanding anything contained herein to the contrary,
payments from money or the proceeds of Government Obligations held in trust
under Article 8 of the Indenture by the Trustee and deposited at a time when
permitted by the subordination provisions of this Section 3 for the payment of
principal of and interest on the Securities shall not be subordinated to the
prior payment of any Subject Senior Indebtedness or subject to the restrictions
set forth in this Section 3, and none of the Holders shall be obligated to pay
over any such amount to the New Guarantor or any holder of Subject Senior
Indebtedness or any other creditor of the New Guarantor.
 
4.           Successors and Assigns.  This Supplemental Indenture shall be
binding upon the New Guarantor and its successors and assigns and shall inure to
the benefit of the successors and assigns of the Trustee and the Holders and, in
the event of any transfer or assignment of rights by any Holder or the Trustee,
the rights and privileges conferred upon that party in the Indenture, this
Supplemental Indenture and in the Securities shall automatically extend to and
be vested in such transferee or assignee, all subject to the terms and
conditions of the Indenture and this Supplemental Indenture.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           No Waiver.  Neither a failure nor a delay on the part of either the
Trustee or the Holders in exercising any right, power or privilege under this
Supplemental Indenture shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any right,
power or privilege.  The rights, remedies and benefits of the Trustee and the
Holders herein expressly specified are cumulative and not exclusive of any other
rights, remedies or benefits which either may have under this Supplemental
Indenture at law, in equity, by statute or otherwise.
 
6.           Modification.  No modification, amendment or waiver of any
provision of this Supplemental Indenture, nor the consent to any departure by
the New Guarantor therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Trustee, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice to or demand on the New Guarantor in any case shall entitle
the New Guarantor to any other or further notice or demand in the same, similar
or other circumstances.
 
7.           Non-Impairment.  The failure to endorse the guarantee provided for
herein on any Security shall not affect or impair the validity thereof.
 
8.           Notices.  All notices or other communications to the New Guarantor
shall be given as provided in Section 13.02 of the Indenture as if the New
Guarantor were a Guarantor.
 
9.           Ratification of Indenture; Supplemental Indentures Part of
Indenture.  Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect.  This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every holder of Securities
heretofore or hereafter authenticated and delivered shall be bound hereby.
 
10.           Governing Law.  THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
11.           Trustee Makes No Representation.  The Trustee makes no
representation as to the validity or sufficiency of this Supplemental Indenture.
 
12.           Counterparts.  The parties may sign any number of copies of this
Supplemental Indenture.  Each signed copy shall be an original, but all of them
together represent the same agreement.
 
13.           Effect of Headings.  The Section headings herein are for
convenience only and shall not affect the construction thereof.
 
14.           TIA.  If any provision of this Supplemental Indenture limits,
qualifies or conflicts with any provision of the Trust Indenture Act of 1939
(the “TIA”) that is required under the TIA to be part of and govern any
provision of this Supplemental Indenture, such provision of the TIA shall
control.  If any provision of this Supplemental Indenture modifies or excludes
any provision of the TIA that may be so modified or excluded, the provision of
the TIA shall be deemed to apply to the Indenture as so modified or to be
excluded by this Supplemental Indenture, as the case may be.
 


 
[signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.
 
BERRY PLASTICS CORPORATION
 
 
By:
/s/ Mark Miles

Name: Mark Miles
Title: Executive Vice President
 
BERRY PLASTICS GROUP, INC.
 
 
By:
/s/ Jeffrey D. Thompson

Name: Jeffrey D. Thompson
Title: Executive Vice President and Chief Legal Officer
 
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE
 
By:      /s/ Beverly A. Freeney
Name: Beverly A. Freeney
            Title: Vice President
